Citation Nr: 1112724	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  07-20 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to September 29, 2008 and 20 percent as of September 29, 2008 for service-connected cervical strain with narrowing of disk space.

2.  Entitlement to a disability rating in excess of 10 percent prior to September 29, 2008 and 20 percent as of September 29, 2008 for service-connected chronic musculoligamentous low back sprain to include groin pain.

3.  Entitlement to an effective date earlier than September 29, 2008 for the grant of a 20 percent disability rating for service-connected cervical strain with narrowing of disk space.

4.  Entitlement to an effective date earlier than September 29, 2008 for the grant of a 20 percent disability rating for service-connected chronic musculoligamentous low back sprain to include groin pain.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1997 to April 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2006 that denied an increased rating by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and a rating decision dated in November 2008 that granted an increased rating to 20% for service-connected cervical strain and low back sprain effective September 29, 2008 by the VARO in Roanoke, Virginia.

In February 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the Central Office in Washington, DC.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the Board hearing, the Veteran reported that he has continued to receive VA treatment for his neck and back from 2005 to the present.  The record only contains VA treatment records through October 2005.  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA-generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Therefore, the AMC/RO should request all VA treatment records pertaining to the Veteran's neck and low back disorders from October 2005 to the present.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should attempt to obtain and associate with the claims file any outstanding VA treatment records related to the Veteran's neck and low back disorders from September 2005 to the present.  

2. Upon completion of the foregoing, the RO should readjudicate the Veteran's increased rating claims for cervical strain with narrowing of disk space and chronic musculoligamentous low back sprain and earlier effective date claims, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, the RO should provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


